Title: Statement of William Short’s Tenements, 26 May 1802
From: Jefferson, Thomas
To: 

Since writing the preceding I have settled with Richard Shackleford. his lands have been tended as follows
             
              
                
                as. ps.
                1800
                1801
                1802
              
              
                No. 1.
                7–49.
                oats
                rest
                corn
              
              
                2
                6–72
                corn
                wheat
                rest
              
              
                3
                85
                new
                tobo.
                corn
              
              
                
                
                in tobo.
                
                
              
              
                4
                1–60
                tobo.
                corn
                wheat
              
              
                5
                5– 	  
                rest
                corn
                oats & wheat
              
            
            his rents, to the end of 1801. amounted to 59. D 45 c. he has furnished 13 Dollars and given me an order on mr R. Anderson his mercht. for 46. D. 45 which is accepted
            
            John Speirs holds
            
              
                
                
                as perch
                1801
                1802
              
              
                R.T.
                No. 1
                17 56 	 
                wheat
                corn & rest
              
              
                
                2
                10–89 	 
                corn
                wheat & oats
              
              
                
                4
                 7–100
                tobo. & rest
                tobo. & rest
              
              
              
                William Reynolds holds
                1801
                1802
              
              
                R.T.
                No. 3.
                13–67
                corn & rest
                wheat oats corn
              
            
            Joseph Price has paid up to the end of 1801.
            Th: Jefferson
              May 26. 1802.
          